Citation Nr: 1037200	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  10-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic lung disease, to 
include chronic obstructive pulmonary disease (COPD) and lung 
cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had creditable active service from June 1952 to June 
10, 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of February 
2010, which found that new and material evidence had not been 
received to reopen the Veteran's claim.  In September 2010, the 
appellant appeared at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records were added to the 
record since the last prior final decision.

2.  There is no credible evidence that the Veteran was exposed to 
asbestos or mustard gas during his qualifying active service.

3.  Lung disease, including COPD and lung cancer, was first 
manifested many years after service and is unrelated to any 
events which occurred during creditable service.


CONCLUSION OF LAW

Chronic lung disease, including COPD and lung cancer, was not 
incurred in or aggravated by service, nor may service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.303, 3.307, 
3.309, 3.316 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in September 2009, the RO advised the claimant 
of the information necessary to substantiate the claims for 
service connection, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter 
dated in November 2009, he was asked to provide additional 
information regarding his claimed exposure to toxic substances.  
He was advised of various types of lay, medical, and employment 
evidence that could substantiate the various elements of his 
service connection claims.  He was also provided with information 
regarding ratings and effective dates.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although the notice referred to the 
need to submit new and material evidence, the notice also 
discussed the evidence needed to prevail on the merits, and the 
Veteran's contentions have focused on the merits of his claim.  
Hence, the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment and 
personnel records have been obtained.  VA treatment records have 
been obtained, as have identified private medical records.  A VA 
medical examination is not warranted because, as discussed below, 
there is no credible evidence establishing that an event, injury, 
or disease occurred in service or during an applicable 
presumptive period for which the claimant qualifies, or a 
credible indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  He testified at a Board videoconference hearing in 
September 2010.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen previously denied 
claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Service connection for chronic obstructive pulmonary disease and 
asbestosis was previously denied in an August 1997 rating 
decision.  Although the Veteran initiated an appeal in a November 
1997 notice of disagreement, he did not perfect the appeal with 
the timely submission of a substantive appeal after a statement 
of the case was furnished, and, accordingly, the August 1997 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202 (2009).  If, however, new and material evidence is 
received with respect to a claim which has been disallowed, the 
claim will be reopened, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Nevertheless, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed but were not 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
this section.  38 C.F.R. § 3.156(c).  In other words, if the 
records are "relevant," the claim will be reconsidered on the 
merits, without regard to the prior decision.

According to the August 1997 rating decision and the December 
1997 statement of the case, at that time, no service treatment 
records were available except for the July 1958 separation 
examination.  Since then, the service treatment records have been 
associated with the file, as well as the service personnel 
records.  Whether or not service treatment records provide any 
support for the specific claim, they are clearly relevant to a 
claim for service connection.  Hence, the claim for service 
connection for lung disease, to include chronic obstructive 
pulmonary disease and lung cancer, will be considered on the 
merits, without regard to finality.  38 C.F.R. § 3.156(c).

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted on a presumptive basis for certain chronic 
diseases, including lung cancer, if the disability was manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  To establish service connection, a 
veteran must show (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship, or nexus, between the current 
disability and the in-service disease or injury (or in-service 
aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 
2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service department records show that the Veteran received an 
other than honorable discharge in December 1958.  In a VA 
administrative decision dated in April 1959, the RO found that 
the Veteran's discharge was under dishonorable conditions, and, 
hence, a bar to VA compensation benefits.  In an April 1989 
administrative decision, the RO determined that the Veteran's 
service for the period from June 1952 to June 10, 1956, was 
honorable, but that the service from July 11, 1956, to December 
1958 was under dishonorable conditions.  Hence, the Veteran is 
only eligible for service connection for disabilities incurred 
during the period of honorable service, from June 1952 to June 
10, 1956.  See 38 C.F.R. § 3.12.  

Service treatment records do not show any pertinent complaints or 
abnormal findings during his honorable service.  During the 
dishonorable service, the Veteran was seen in June 1958 because 
he had been exposed to pulmonary tuberculosis.  An initial skin 
test was positive, and in July 1958, he had a hacking cough.  A 
chest X-ray, however, was negative, and there is no other 
evidence confirming that the Veteran had pulmonary tuberculosis.  

After service, the earliest medical record on file is a May 1986 
outpatient treatment record from a private doctor.  At that time, 
the Veteran reported a life-long smoking history, recently 2 
packs per day, with chronic cough and chest tightness over the 
past two weeks.  A chest X-ray disclosed some emphysematous 
changes.  The assessment was chronic obstructive pulmonary 
disease with some asthmatic component by history, and probable 
recent increase in bronchospasm.  

When seen in a private emergency room in November 1987, for 
shortness of breath, the Veteran said he had had pneumonia in 
1980, 1984, and 1986.  He was a smoker.  Reportedly, he had been 
exposed to chlorine gas in 1979, "which caused damage to his 
lungs."  He was on theophylline and 1980 and 1984, and his 
father had asthma and emphysema.  The assessment was acute 
bronchitis with bronchospasm, with underlying COPD suspected.  

On a VA examination in February 1989, the Veteran stated he first 
developed symptoms in 1987, when he had shortness of breath.  He 
had been a smoker for 39 years.  Currently, he was smoking about 
a pack a day.  His previous employment had been as a pipefitter, 
a machinist, a refrigeration worker, and in heavy construction.  
He stated that in 1979, he was exposed to chlorine dioxide gas on 
his job.  He had phosgene gas exposure during the 1970s when he 
was working in refrigeration.  He said he had been exposed to 
welding fumes and a little sandblasting.  "To his knowledge, he 
had not had exposure to asbestos."  He was diagnosed as having 
chronic obstructive pulmonary disease.  

VA medical records show that in June 2004, the Veteran was 
diagnosed as having lung cancer, during evaluation following an 
incidental finding of a lung mass on an April 2004 chest X-ray, 
which had not been present on a chest X-ray two years earlier.  
He had smoked about 2 packs per day for decades and had quit in 
1994.  His work history was significant for the fact that he 
worked as a machinist and a pipefitter and according to the 
Veteran, he had had extensive asbestos exposure between the years 
of 1977 and 1984.  

The Veteran contends that his lung disease results from exposure 
to mustard gas, asbestos, and/or cement dust in service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact; credibility is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Taking the Veteran's claimed exposures in turn, in a statement 
dated in November 1996, the Veteran said that he believed his 
current condition of COPD started back in 1952 when he was in 
training, at which time he was exposed to mustard gas.  In 
January 1997, he described the gas exposure, stating that it was 
during basic training, when the soldiers were provided a gas mask 
upon entering a gas chamber, but told not to put them on until 
they could tell the difference in the air.  He was again exposed 
during a night march exercise.  

Pursuant to 38 C.F.R. § 3.316, full body exposure to certain 
specified vesicant agents, such as mustard gas during active 
military service, together with the subsequent development of 
certain diseases, such as COPD, asthma, or lung cancer, is 
sufficient to establish service connection.  The Veteran states 
that this occurred during basic training, in a gas chamber and on 
a night drill.  He has not provided any information as to why he 
believes this was mustard gas, as opposed to, for example, tear 
gas.  Moreover, he did not state that he was exposed to mustard 
gas on any of the post-service medical evaluations, particularly 
for his lung conditions, when histories were obtained, and he 
would have been expected to report such a history.  In this 
regard, on those occasions, he reported other, post-service 
exposure to noxious gases.  The absence of any mention of 
inservice exposure to mustard gas on these occasions when he 
would have been expected to provide a history of such exposure 
weighs against Veteran's credibility as to the assertions of 
mustard gas exposure.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Board entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to other 
items of evidence).  For these reasons, the Board finds that the 
Veteran's statements of in-service mustard gas exposure are not 
credible.

Additionally, in several statements in connection the current 
claim, as well as his earlier claim in 1996, the Veteran has 
described his claimed exposure to asbestos.  He stated that the 
living quarters during basic training had water pipes covered 
with asbestos, which could be seen in the air at times when the 
pipes vibrated.  On the troop ship to and from the Philippines, 
again, he reported that he was exposed to asbestos covered water 
pipes that discharged a dusting of asbestos when the pipes 
vibrated.  In a statement dated in November 2009, the Veteran 
reiterated his claimed asbestos exposure during basic training 
and on the troop ships.  He stated that on the troop ship to and 
from the Philippines, he slept in a rack on top, and every time 
water rushed through the pipes, the pipes would vibrate and shake 
asbestos dust down onto him.  His service in the Philippines was 
from 1953 to 1954; thus, these claimed exposures would have been 
during his honorable service.  

VA must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities under 
the guidelines set forth in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 
7.21 (January 31, 1997).  See Ennis v. Brown, 4 Vet. App, 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
Board notes these provisions were recently rescinded and are now 
found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
effective December 13, 2005.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and there is no presumption that a Veteran 
was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  

According to the manual, occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and brake 
linings, manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  High 
exposure to asbestos and a high prevalence of disease have been 
noted in insulation and shipyard workers.  The latent period 
varies from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).  The manual goes on to say that 
the clinical diagnosis of asbestosis requires a history of 
asbestos exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must be 
determined whether or not military records demonstrate asbestos 
exposure in service; it should be determined whether or not there 
was asbestos exposure pre-service and post-service; and it should 
be determined if there is a relationship between asbestos 
exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.

The Veteran states that his asbestos exposure came from pipes in 
his living quarters during basic training, and on the ships to 
and from his overseas duty stations.  His statements made in 
connection with his claims, however, must be considered in light 
of other statements of record.  On the February 1989 examination, 
conducted in connection with a pension claim, which did not 
require service connection, he said that he was unaware of any 
asbestos exposure.  In addition, when provided a history for the 
evaluation of lung cancer in June 2004, he said he had worked as 
a machinist and a pipefitter, and had had extensive asbestos 
exposure between the years of 1977 and 1984.  In contrast, the 
only history reported of in-service asbestos exposure was in 
connection with his claim for VA benefits based on such claimed 
exposure.  

The histories reported by the Veteran for treatment purposes are 
of more probative value than the assertions and histories given 
for VA disability compensation purposes.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (lay statements found in medical records 
when medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  In view of these factors, the weight of 
the evidence establishes that the Veteran was not exposed to 
asbestos during service.

Finally, the Veteran states that when in the Philippines, from 
1953 to 1954, he was exposed to an enormous amount of cement 
dust.  This was because on numerous occasions, he had to get 
inside of a cement mixing machine to clean them out, due to 
cement which had hardened inside.  He had to perform his duty 
with a jackhammer, and the exhaust from this equipment created 
more dust while trying to chisel out the hard cement.  

Service personnel records show that the Veteran's occupational 
specialty during his honorable service was woodworker.  At his 
Board hearing, he testified that he had only worked in his 
occupational specialty as carpenter for about 12 months of his 
total active duty.  He said that he was in a construction 
squadron in the Philippines, and had to drive a truck and pour 
cement for schools built for dependents, and when one of the 
cement mixers would break down the cement would set, and he would 
have to get inside of it with a jackhammer and chisel the set up 
concrete out, which created a lot of dust.  

Although the Board agrees that soldiers maybe assigned to duties 
outside their specialties at times, depending on circumstances, 
it must be kept in mind that his assertion is against the 
official record.  Simply because there are situations when some 
soldiers have been assigned to work outside their specialties is 
not evidence that this Veteran did, in fact, spend the bulk of 
his time working in other fields.  Inasmuch as his occupational 
specialty was woodworker, and in the absence of any evidence 
corroborating his claim that he worked dislodging concrete from 
cement mixers in service, his statements lack credibility.  
Moreover, again, he did not mention any such exposure to cement 
dust on the post-service histories, when such would have been 
expected.  Finally, the medical records do not mention any 
purported cement dust exposure as an etiological factor in the 
Veteran's development of lung disease.  Therefore, the Board 
finds that there is no credible evidence that he was exposed to 
significant amounts of cement dust in service, or that such 
claimed exposure caused lung disease which was first diagnosed 
many years after service.  

In sum, chronic lung disease, including COPD and lung cancer, 
were first manifested many years after service, the is no 
competent, credible evidence that the Veteran was exposed to 
mustard gas or asbestos in service, and there is no competent, 
credible evidence that the Veteran was exposed to cement dust in 
service, or that any such exposure was related to the later 
development of lung disease.  There is, however, credible 
evidence of an extensive smoking history, as well as exposure to 
noxious gases after service.  Thus, the preponderance of the 
evidence is against the claim.  In reaching this determination, 
the Board is mindful that all reasonable doubt is to be resolved 
in the Veteran's favor.  As the preponderance of the evidence is 
against the claim, however, the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for lung disease, including COPD and lung 
cancer, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


